Title: From George Washington to Alexander Spotswood, 13 February 1788
From: Washington, George
To: Spotswood, Alexander



Dear Sir,
Mount Vernon February 13th 1788

Your favor of the 20th Ult., accompanied by a bag of Seeds, did not get to my hands untill the middle of last week or it should have received an earlier acknowledgment; as you now do my thanks for the latter.
I feel myself obliged by the measures you have pursued to stock me with Turnip seed; but if I am tolerably lucky, I shall raise a sufficiency from seed sent me by Arthur Young Esqr.; many hundreds of the Turnips being set out for that purpose: injudiciously tho’ I fear, as they will be exposed to Poultry, especially Turkies—a circumstance that did not ocur to me when I made choice of the spot (in other respects favourable) for the transplantation of them. I am not less obliged to you for the offer of sp[r]ing Wheat; but a little of this also I got from England, from the same Gentleman—Mr Young—to gether with the winter Vetch, Sainfoin and other seeds. But from a neglect too common among Master’s of Vessels (of stowing them in the hold) I fear

vegitation in most of them is injured, if not entirely destroyed—This was the case nearly with a little wheat, the Sainfoin and some other seeds which were imported and sown last Autumn. With care and attention however I may, possibly raise a little from each in which case I shall [be] very ready to oblige you in my turn. Exchanges, and Services of this kind, are what Farmers owe to one another; and in the practice of which I should feel much pleasure.
I think with you that the life of a Husbandman of all others, is the most delectable. It is honorable—It is amusing—and with Judicious management, it is profitable. To see plants rise from the Earth and flourish by the superior skill, and bounty of the labouror fills a contemplative mind with ideas which are more easy to be conceived than expressed.
I am glad to find that your first essay to raise Indian Corn in drills has succeeded so much to your satisfaction; but I am inclined to think—unless restoratives were more abundant than they are to be found on Common farms, that 6 feet by 2 will be too oppressive to your land. Experiance has proved that every soil will sink under the growth of this plant; whether from the luxuriancy and exhausting quality of it, or the manner of tillage or from both, is not very certain, because instead of 2420 plants which stand on an Acre at six feet square, with 2 stalks in a hill (as is usual in land of midling quality) you have 3630 at 6 feet by 2, single stalks. How far the exposing of land to the rays of the Sun in Summer is injurious, is a question yet more difficult to solve than the other. my own opinion of the matter is, that it does; but this controverts the practice of Summer fallows, which (especially in heavy land) some of the best practical Farmers in England contend for as indispensibly necessary notwithstanding the doctrine of Mr Young, & many others who are opposed to them.
The reason, however, which induced me to give my Corn rows the wide distance of ten feet, was not because I thought it assential to the growth of that plant, but because I introduced other plants between them. And this practice, from the experience of two years—one the wettest and the other the driest that ever was felt on my Estate, I am resolved to continue untill the inutility of it, or something more advantageous, shall point out the expediency of a change: but I mean to practice it with variations,

fixing on 8 by 2 feet as the medium, or standing distance which will give more plants by 300 to the acre than six feet each way with two stalks in a hill will do.
As all my Corn will be thus drilled, so between all, I mean to put, in drills also, Potatoes, Carrots (as far as my seed will go) and Turnips alternately; that not one sort, more than another, may have the advantage of Soil; thereby to ascertain the comparitive quantity, and value of each of these plants as food for horses and stock of every kind. From the trials I have made (under the disadvantages already mentioned) I am well satisfied that my crop of Corn in this way, will equal the yield of the same fields in the usual mode of cultivation—and that the quantity of Potatoes (proportionate to the number of Rows) will quadruple the Corn. I entertain the same opinion with respect to Carrots, but being more unlucky in the latter, I cannot speak with so much confidence, & still less can I do it with respect to Turnips.
From this husbandry, and statement then of what I conceive to be facts, any given number of acres will yield as much Corn in the new as they will in the old way—and will, moreover, with little or no extra labour, produce four times as many Potatoes or Carrots, which adds considerably to the profit from the field but here it may be asked if the land will sustain these Crops—or rather the Potatoes in addition to the Corn. This is a question my own experience does not enable me to answer. The received opinion however of many practical Farmers in England is, that Potatoes and Carrots are amelioraters, not exhausters of the Soil—preparing it well for other Crops; But I do not scruple to confess, that notwithstanding the profit which appears to result from the growth of Corn and Potatoes, or Corn and Carrots, or both, thus blended, my wish is to exclude Indian Corn altogether from my system of Cropping, but we [a]re so habituated to the use of this grain, and it is so much better for negros than any other that [it] is not to be discarded; consequently, to introduce it in the most profitable, or least injurious manner ought to be the next consideration with the Farmer.
To do this, some are of opinion that a small spot, set apart solely for the purpose, and kept highly manured is the best method; and an instance in proof, is adduced of a Gentleman near Baltimore, who for many years past from the same ground

has not made less than ten Barrels to the Acre in Drills, 6 feet a part, and (if I recollect rightly) 18 Inches in the rows. But quæry, where the Farmer has no other resource than the manure of his own Farm, will not his other crops be starved by this extra allowance to the Indian Corn? I am inclined to think it will. and for that reason shall try the intermixture of Potatoes, Carrots and Turnips, or either (as from practice shall be found most profitable) with my Corn, which shall be[c]ome a componant part of some regular, and systematic plan best adapted to the nature of my soil.
To Societies which have been formed for the encouragement of agriculture, is the perfection to which husbandry is now arrived in England, indebted. why then does not this Country (Virginia I mean) follow so laudable and beneficial an example? and particularly, why do not the Gentlemen in the vicinity of Fredericksburg begin this Work? Your lands are peculiarly well adapted for it. There are more of you, in a small circle than I believe is to be found in the same compass almost any where. And you are well able to afforde experiments; from which and not from theory are individuals to derive useful knowledge, and the Public a benefit. My love, to which Mrs Washingtons is Joined, is presented to Mrs Spotswood and I am &c.

Go. Washington

